EVERETT, Senior Judge
(concurring):
I concur in the majority opinion. Nonetheless, the situation leading to litigation of the matter of a mistrial causes me a great deal of concern.
The majority opinion fully sets out the numerous instances of specifications and charges being dismissed for want of adequate prosecution. It is clear from a reading of the record that the military judge understandably was not pleased with the *350Government’s trial of this case. Indeed, atone point, he was moved to remark that the prosecution was “not entitled to screw ... [the case] up so badly and expect me to give so many corrective instructions in an attempt to erase your failure to get evidence in before the court — out of the court’s mind.”
As remedy for this parade of government blunders, appellant repeatedly sought declaration of a mistrial. RCM 915, Manual for Courts-Martial, United States, 1984, provides:
The military judge may, as a matter of discretion, declare a mistrial when such action is manifestly necessary in the interest of justice because of circumstances arising during the proceedings which cast substantial doubt upon the fairness of the proceedings....
The Discussion of this rule amplifies it thusly:
[A] mistrial may be appropriate when inadmissible matters so prejudicial that a curative instruction would be inadequate are brought to the attention of the members....
This case comes extremely close to being such an instance.
The military judge employed extraordinary measures to safeguard the efficacy of these proceedings. He excoriated the prosecutors and their apparent lack of preparation or experience in trying this kind of case; he noted the lack of cooperation that the prosecutors seemingly were getting from the command in one respect; he constantly was alert to flaws in the prosecution that necessitated his dismissing the specifications discussed in the majority opinion; and, most importantly, he gave extensive and sensitive instructions to the officer members about what he had done and what their task was. Indeed, it is only these remarkable judicial efforts that permit me to concur in the decision here that appellant was not prejudiced by the refusal of the military judge to grant his requests for mistrial.
Ironically, however, it may well be that, under these unusual circumstances, the military judge’s vigilance might actually have increased the potential damage to appellant from the Government’s bungling. When a court of members is faced, time and again, with dismissal of one specification after another, they might reach the point where they infer that what finally remains is pretty solid against the accused or the judge would have thrown that out, too.
This potential prejudice to appellant troubles me. I realize, though, that it is only speculative; there is no expressed indication in the record that it actually arose. Accordingly, I join with the majority in concluding that — thanks to a truly professional performance by the military judge— appellant received a fair trial notwithstanding the botched efforts of the prosecution.